July 7, 2011 VIA EDGAR Mr. Kevin L. Vaughn Accounting Branch Chief United States Securities and Exchange Commission Washington D.C. 20549 Re:Solar Energy Initiatives, Inc. Form 10-K for the Fiscal Year Ended July 31, 2010 Filed November 15, 2010 File No. 333-148155 Dear Mr. Vaughn: We are in receipt of your letter dated June 16, 2011.We are in the process of reviewing your comments and intend to respond no later than July 13, 2011. Please contact Stephen Fleming, our attorney, with any further comments.Mr. Fleming can be reached at 516-833-5034. Sincerely, By: /s/Michael Dodak Michael Dodak, President and Interim Chief Financial Officer
